DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160039542-A1) in view of Milan (US-20210339845-A1).

 	Regarding claim 1, Wang teaches a drone fleet management system (see Wang, Abstract, figure 3, paragraphs 37, 41, 43, and 105, regarding “a multi-zone battery station interacting with a plurality of UAVs simultaneously”, an example of a drone (UAV) fleet management system performing refueling of multiple drones at an energy provisioning station) comprising: a plurality of drones (see Wang, figure 3, paragraph 37, regarding “energy provision station may further comprise one or more processors configure to, collectively or individually, receive signals indicative of a presence of a plurality of UAVs (drones) to land at the energy provision station”); and a logistics support unit of said plurality of drones, said logistics support unit comprising a landing area for said drones, a battery replacement area of said drones, and a take-off area of said drones (see Wang, figure 5, paragraphs 118, and 134, regarding battery station 520 (logistics support unit), first zone 530a and second zone 530b, examples of landing, take-off, and battery replacement areas of said plurality of drones, whereby “each zone may have its own dedicated battery replacement member (e.g., robotic arm)”).
	Milan teaches an unmanned aerial vehicle (drone) comprising an outer protective spherical cage, an exoskeleton, capable of tolerating a collision or impact with external objects and surfaces, such as for example, mechanical landing guides shaped as cones or funnels (see Milan, Abstract, figure 1a, paragraphs 3, and 62, regarding UAV 1).
(see Wang, paragraph 94, regarding a landing zone’s “contact portions may include guides that may guide the landing stand of the UAV to a desired landing spot (zone). The guides may be passive guides (basin elements), such as cones or funnels that may direct the landing stand to a desired location (landing zone) with the aid of gravity”, whereby a funnel may comprise of surfaces (walls) that converge toward a collection area that serves as both a landing area as well as a battery replacement area, and therefore communicatively coupled to coordinate performing the sequential tasks of landing, battery swap, then take-off within the common area (zone).

Regarding claim 2, modified Wang teaches the drone fleet management system according to claim 1, including wherein each drone comprises a cage configured to surround at least partly an outer surface of said drone (see Milan, Abstract, figure 1a, paragraphs 3, and 62, regarding a caged drone UAV 1).

Regarding claim 3, modified Wang teaches the drone fleet management system according to claim 2, including wherein said cage comprises two overlapping parts arranged to switch from a retracted condition, wherein the two overlapping parts are 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the caging of a drone with an actuated access panel or door equivalent of overlapping parts (panels) such that at least a lower part of the drone is accessible because this would enable and facilitate payload release in flight and/or automated battery swap by a battery replacement member at the battery replacement area (zone).

Regarding claim 4, modified Wang teaches the drone fleet management system according to claim 1, including further comprising an orientation detector for said drones.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that a drone’s orientation (attitude) can be provided by the IMU (Inertial Measurement Unit) component of the drone’s flight controller sub-system.

Regarding claim 5, modified Wang teaches the drone fleet management system according to claim 1, including wherein said logistics support unit comprises a grabbing system of one of the drones, said grabbing system comprising a first terminal adapted to cooperate with a corresponding second terminal provided on the one of the drones (see Wang, paragraphs 143-144, regarding “the robotic arm (grasping system) may attach to the body of the detected UAV, the robotic arm may attach to the UAV using the terminal c shaped clamp. Alternatively, the robotic arm may attach to the UAV magnetically, with Velcro, or by achieving positive mating between complimentary mating features on the UAV (first terminal) and the robotic arm (second terminal)”).  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify and/or include an electrical connection of, the complimentary mating features during battery swap to enable and facilitate a continuous power on state of the UAV because this would allow communications continuity between the UAV and the fleet management system and avoid an unnecessary power cycling state of the UAV, and therefore such implantation sufficiently discloses wherein a connection between the first terminal and the second terminal establishes an electrical connection between the one of the drones and said grabbing system.

Regarding claim 6, modified Wang teaches the drone fleet management system according to claim 1, including wherein said basin element comprises a plurality of modular elements configured as to switch from a folded condition to a deployed condition, and wherein, in the folded condition, said modular elements are overlapped on each other, and in the deployed condition the modular elements are positioned in order to form said basin element.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further modify the basin element from a passive guide in the form factor of a cone or funnel, to one with actuatable (switchable) walls or panels such that these wall (modular) elements are foldable and/or collapsible, like an inverted 

Regarding claim 7, modified Wang teaches the drone fleet management system according to claim 1, including wherein said collection area, said battery replacement area, and said take-off area coincide (see Wang, figure 5, paragraphs 118, and 134, regarding first zone 530a and second zone 530b, examples of coinciding landing, take-off, and battery replacement areas (zones) of said plurality of drones, whereby “each zone (area) may have its own dedicated battery replacement member (e.g., robotic arm)”).

Regarding claim 8, modified Wang teaches the drone fleet management system according to claim 1, including wherein said battery replacement area comprises a conveyor belt adapted to move the drones from the collection area to the take-off area (see Wang, paragraph 46, regarding “The UAV may be conveyed, with aid of a queuing region, to the selected UAV landing area. The queuing region may be a conveyor belt configured to transport the UAV to the selected UAV landing area”).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milan (US-20210339845-A1).

Regarding claim 9, Milan teaches a radio-controlled unmanned aircraft (see Milan, Abstract, figure 1a, paragraphs 3, and 62, regarding UAV 1) comprising: one or more propulsion propellers; a battery mounted below a body of said unmanned aircraft (see Milan, figure 1a, paragraph 52, regarding “propulsion system 2 may comprise one or more propellers driven by electric motors controlled by a control system and powered by one or more batteries according to various configurations that are per se known in the art”, whereby known in art, the preferred access location of any heavy releasable payload is the underside body/chassis of a UAV, including removable batteries); and a cage configured to surround at least partly an outer surface of said unmanned aircraft (see Milan, Abstract, figure 1a, paragraphs 3, and 62, regarding a caged UAV 1), wherein said cage comprises two overlapping parts arranged to switch from a retracted condition, wherein the two overlapping parts are overlapping at least partly with each other, to an extracted condition, wherein at least one of the two overlapping parts surrounds at least partly a lower part of said unmanned aircraft.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the caging of a UAV with an actuated access panel or door equivalent of overlapping parts (panels) such that at least a lower part of the UAV is accessible because this would enable and facilitate payload release in flight and/or automated battery swap by a battery replacement member at the battery replacement area (zone).

Regarding claim 10, modified Milan teaches the radio-controlled aircraft according to claim 9, including further comprising an orientation detector for an orientation of said unmanned aircraft.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that a drone’s (UAV’s) orientation (attitude) can be provided by the IMU (Inertial Measurement Unit) component of the drone’s (UAV’s) flight controller sub-system.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

March 25, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661